Citation Nr: 1735183	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  12-13 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for skin cancer (squamous and basal cell carcinoma), to include as due to exposure to herbicides and jet fuels in service.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

P. Poindexter, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from September 1967 to September 1971, with service in Vietnam.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In April 2016, this matter was remanded for the Veteran to be scheduled for a videoconference hearing before the Board.  In June 2016, such hearing was held before the undersigned; a transcript is in the record.  In September 2016, this matter was remanded for further development.


FINDINGS OF FACT

The Veteran's skin cancer, to include squamous and basal cell carcinoma was not manifested in service or within a year following his discharge from active duty, and the preponderance of the evidence is against a finding that it is related to his service, to include as due exposure to herbicides and/or jet fuels therein.


CONCLUSION OF LAW

Service connection for skin cancer is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by a letter dated in June 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

At the June 2016 videoconference hearing, the undersigned advised the Veteran of what is needed to substantiate the claim, and elicited information regarding outstanding pertinent evidence.  A deficiency in the conduct of the hearing is not alleged.

The RO has obtained the Veteran's service treatment records (STRs), VA treatment records, and private treatment records he identified.  He was afforded a VA examination in August 2011.  The Board's September 2016 remand ordered an examination of the Veteran to ascertain the likely etiology of his skin cancer.  He was not examined, but the agency of original jurisdiction obtained an advisory medical opinion (based on review of the record).  The Board finds this constituted substantial compliance with remand instruction (See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); aff'd, Dyment v. Principi, 287 F.3d 1377 (2002)) because it is not in dispute that the Veteran had the claimed disabilities (a fact derived from examination) and not in dispute that he was exposed to jet fuels and herbicide agents in service.  The remaining question, whether or not the skin cancers are etiologically related to the alleged risk factors in service does not require further examination.  As discussed in greater detail below, the opinion offered is adequate for rating purposes.  VA's duty to assist is met.

Legal Criteria 

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may be granted for a disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38. C.F.R. § 3.303 (d).

To substantiate a claim of service connection, there must be evidence of: (1) a current claimed disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 281 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Certain chronic diseases (including malignant tumors) may be presumed to be service connected if manifested to a compensable degree within a specified period of time postservice (one year for malignant tumors).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309(a).

Certain diseases may be service connected on a presumptive basis as due to exposure to herbicide agents/Agent Orange in service if manifested in Veterans who served in Vietnam during the Vietnam Era, or are shown to have otherwise been exposed to herbicides/Agent Orange during service. 38 U.S.C.A. § 1116.  Squamous and basal cell carcinomas are not listed among the diseases associated with exposure to herbicide agents/Agent Orange.  See 38 C.F.R. § 3.309(e).  Service connection may nonetheless be established as due to such exposure by affirmative evidence supporting that theory of entitlement.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson. 38 C.F.R. § 3.159 (a)(2).  Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313   (Fed, Cir. 2009).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background 

The Veteran contends that he developed skin cancer as a result of exposure to herbicides in Vietnam, or in the alternative, as a result of exposure to jet fuels working on the flight line in service.

The Veteran served on active duty from September 1967 to September 1971, and his service included service in Vietnam.  His military occupational specialty (MOS) was fuel specialist.   His service treatment records (STRs) are silent for complaints, treatment, or diagnoses related to skin cancer.

Records of private treatment at Mohs Skin Cancer Surgery of South Texas show diagnoses and treatment of recurrent skin cancer from December 1997 to September 2011.  

On August 2011 VA examination, the diagnosis was squamous cell carcinoma of the nose forehead, status post removal and skin grafting with scar and basal cell carcinoma of right temporal orbit, status post-surgical removal and reconstructive surgery with scar.  The examiner noted scars on Veteran's nose, forehead, and right temporal region near orbit and right eyelid ptosis.

In a March 2013 statement, the Veteran's private physician Dr. N.H. stated that the Veteran's skin cancer "could have been caused by Agent Orange while in Vietnam."  

In July 2016, the Veteran submitted articles (Toxicological Profile for Jet Fuels (JP4 and JP7) and Health Hazards of Chemicals commonly used on Military Bases) regarding a relationship between cancers (including skin cancer) and aviation fuel. 

In May 2017, a VA physician who reviewed the Veteran's record opined that while the Veteran had basal cell and squamous cell carcinoma and was exposed to herbicide agents and jet fuels, his skin cancers were not due to such exposures.  After reviewing the articles submitted by the Veteran (Toxicological Profile for Jet Fuels (JP4 and JP7) and Health Hazards of Chemicals Commonly used on Military Bases), the physician noted that the study dealt with mice and article states, "we do not know if JP-4 or JP-7 causes cancer in people."  The physician noted that the only study showing skin cancer developed from applying petroleum and shale-derived naphtha, Jet A, JP-4, and crude oils to mice skin three times a week for 105 weeks.  Skin cancer only occurred on the site where the chemicals were applied and remained.  He noted that the study suggests there was skin irritation at the site of application years later; however, the Veteran did not complain of skin rash or dermatitis on discharge from active duty.  He noted that the article suggested that skin cancer has a much shorter incubation period than the 26 year intervening period between the Veteran's service and his initial diagnosis of the skin cancers.

The May 2017 consulting physician reviewed articles on Agent Orange and cancer, including skin cancer in medical literature, and concluded that there was no conclusive evidence that supports a relationship between Agent Orange exposure and the development of skin cancer.  The physician also reviewed "Andrew's Diseases of the Skin, Clinical Dermatology" and noted that that cited article states that ultraviolet radiation (UVR) is the major cause of congenital nonmelanoma skin cancers.  According to the article, most cases of squamous cell carcinoma are induced by ultraviolent exposure and geographic locations with high amounts of UVR have increased risk for the development of squamous cell carcinoma.  The examiner opined that the Veteran's skin cancer is due to UVR and not to Agent Orange or jet fuel exposure.  He noted that Veteran had 44 years of non-service UVR exposure and lives in Texas, a state with high UVR exposure.  He further opined that there is less than a 10 percent probability that the Veteran's skin cancer is due to ultraviolent exposure during service.   

Analysis 

It is not in dispute that the Veteran has/has had squamous and basal cell carcinoma.  Because he served in Vietnam, he is presumed to have been exposed to Agent Orange during service; and as his DD Form-214 lists his MOS was fuel specialist, his exposure to jet fuels in service is also not in dispute.  The critical question remaining is whether there is competent evidence of a nexus between his service, to include his exposure to Agent Orange and jet fuels therein, and the skin cancers.

The Veteran's skin cancers were not manifested in service.  His STRs, including his August 1971 service separation examination report are silent for complaints, treatment, findings, or diagnosis related to skin cancer.  Consequently, service connection for the skin cancers on the basis that they became manifest in service and persisted is not warranted.  As the skin cancers are not shown to have been manifested in service or in the first postservice year, and continuity of the cancer symptoms postservice is neither shown nor alleged, service connection for the skin cancers on a chronic disease presumptive basis (under 38 U.S.C.A. § 1112; 38 C.F.R. § 3.309(a)), or based on continuity under 38 C.F.R. § 3.303(b) is also not warranted.   And while the Veteran served in Vietnam and is presumed to have been exposed to herbicide agents/Agent Orange by virtue of such service, the claimed skin cancers are not listed in 38 C.F.R. § 3.309(e), presumptive service connection under 38 U.S.C.A. § 1116 is likewise not warranted. 

What remains for consideration is whether or not the claimed skin cancers are otherwise shown to be related to the Veteran's service/environmental exposures therein.  The question of whether or not there is such a nexus is a medical question beyond the scope of common knowledge or capability of resolution by lay observation.  It requires medical expertise.  See Jandreau v. Nicholson, 492 F.3rd 1372, 1377 (Fed. Cor 2007).   There is medical evidence both for and against the Veteran's claim.  Supporting the Veteran's claim is the opinion by Dr. N.H.  While Dr. N.H. is a medical professional, the opinion offered is stated in speculative terms "could have been caused" and is not accompanied by rationale that cites to supporting factual data.  Therefore, the opinion lacks probative value.  The Veteran has also submitted treatise evidence regarding the impact of jet fuels.  Such evidence is probative in a specific matter when it is accompanied by a medical opinion that applies it to the specifics facts/circumstances of the matter.  The Veteran has not submitted any medical provider's opinion that applies any conclusions in the medical treatise evidence he submitted to his case.   The only provider who has offered comment on the literature is the consulting physician who offered the May 2017 opinion in this matter based on review of the record.  That provider indicated that the studies cited were done on mice, and the conclusions have no applicability regarding the effects of jet fuels on human beings.

Against the Veteran's claim is the opinion based on review of the record offered by the May 2017 consulting VA physician.  The opinion reflects familiarity with the entire record, and the opinion against the Veteran's claim is accompanied by rationale that cites to supporting factual data, addresses the evidence submitted in support of the veteran's claim (explaining why it is not probative), and identifies an alternative (nonservice-related) etiology for the claimed skin cancers considered more likely.  Specifically, the provider indicated that the most common cause for the Veteran's claimed cancers is exposure to UVR radiation, and that the geographic location where the Veteran resides is one with high exposure to such radiation.  The opinion is probative evidence in the matter, and in the absence of probative evidence to the contrary is persuasive.  

The Veteran is a layperson.  Therefore, his own opinion is not probative evidence in the matter of a nexus between the skin cancers and the alleged risk factors in service.  The supporting medical evidence he submitted is (in the case of the medical opinion) speculative and not probative and (in the case of the medical literature), not material and not probative, as explained by the VA physician.  In light of the foregoing, the Board finds that the preponderance of the evidence is against this claim.  Accordingly, the appeal in the matter must be denied.


ORDER

Service connection for skin cancer (squamous and basal cell carcinoma), to include as due to exposure to herbicides and jet fuels in service is denied. 


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


